Citation Nr: 9900153	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for human 
immunodeficiency virus (HIV) disease, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to March 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for HIV-related illness and assigned a 10 percent 
evaluation.  In January 1997, following additional 
development, the rating was increased to 30 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for his service-
connected HIV disease.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue on appeal.


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
appellants claims for an increased rating for HIV disease 
and for residuals of a nasal fracture.

In reviewing the record relating to the veterans HIV 
disease, the Board observes that the veteran was found to be 
HIV positive while in service in 1989.  Examination in May 
1991 showed a T4 count of 590 and lymphadenopathy, with no 
other symptoms.  An examination conducted by the military 
Medical Board in October 1994 showed most recent T4 count of 
480.  It was noted that the veteran was taking a vaccine as 
part of a medication trial.  Physical examination was 
unremarkable.  On VA examination in November 1995, the 
veteran stated that he received treatment for HIV infection 
once a month at the Bethesda Naval Hospital.  He denied 
having bronchitis or pneumonia.  Physical examination 
revealed marked rhonchi with cough.  Neurological examination 
was normal.  Laboratory report noted CD4 (T-Helper/CMC) as 
549.  It was noted that absolute CD4 cell count and 
percentage were within normal range suggesting normal helper 
cell function.

Received in January 1996 were reports of VA general medical 
and psychiatric examinations conducted in November 1995.  On 
VA general medical examination, the veteran was 5 feet 7 
inches tall and weighed 156 pounds.  He stated that he had 
lost 20 pounds since March.  It was noted that he was on HIV 
medications.  He denied sweats.  He stated that he had lots 
of colds, but denied bronchitis or pneumonia.  He stated that 
his last T-cell count about one month ago was 400+.  Physical 
examination revealed marked rhonchi with cough.  Neurological 
examination was normal.  Laboratory studies revealed a CD4 
count of 549.  It was noted that absolute CD4 cell count and 
percentage were within normal range suggesting normal helper 
cell function.  

On VA psychiatric examination, the veteran reported that he 
had a nervous breakdown when his sister died.  He also found 
out he had HIV disease.  He tried suicide by overdosing and 
threatened to jump off of a building.  The examiner described 
the veteran as depressed and confused.  His thought processes 
were scattered and he may have been hallucinating.  His 
affect was flat and depressed.  Sensorium was intact.  The 
diagnosis was major depressive reactive.  

VA outpatient treatment records dated in 1996 show that on 
examination in May 1996 the veteran weighed 163 pounds.  A 
CD4 count of 443 in April 1996 was noted.  On psychiatric 
evaluation, a couple of days later, the veteran complained 
visual and auditory hallucinations accompanied by suicidal 
and homicidal ideation over the past 3-4 months.  He reported 
having intermittent night sweats for the past 1½ months and 
intermittent dysphagia with solid foods.  He denied fever or 
weight loss.  The pertinent diagnoses were major depression 
with psychotic features and dysphagia.  A record dated in 
July 1996 listed the veterans weight as 162 pounds, and 
noted that he had intermittent diarrhea, with negative 
parasite testing.  He also reported having problems with 
intermittent dysphagia and nightsweats. 

Accordingly, in light of the foregoing medical facts, the 
Board believes that a medical opinion is needed to determine 
what, if any, psychiatric manifestations of the veterans 
diagnosed major depressive disorder are due to his service-
connected HIV disease.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2 (1998), which provides that [p]sychiatric 
or central nervous system manifestations, opportunistic 
infections, and neoplasms may also be rated separately under 
appropriate codes if a higher overall evaluation results, but 
not in combination with the percentages otherwise assignable 
thereunder.

The VA has a duty to assist the veteran in the development of 
the facts pertinent to his claim.  Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  This duty includes obtaining medical 
examinations where indicated by the facts and circumstances 
of the an individual case.  Littke v. Derwinski, 1 
Vet.App. 90, 92 (1990).  The VA also has a duty, where 
possible, to separate those symptoms attributable to a 
service-connected disorder and the those symptoms 
attributable to a nonservice-connected disorder.  See Webster 
v. Derwinski, 1 Vet.App. 155, 159 (1991).

As for the claim for an increased rating for residuals of a 
nasal fracture, the veteran maintains that he has trouble 
breathing and that his left nostril is always forming scabs 
inside his nose; and that he is entitled to a compensable 
rating for this service-connected disability.

Of record is a computer printout dated in January 1996, which 
indicates that notification of a VA examination scheduled in 
October 1995 was returned as undeliverable.  This 
notification was apparently sent to an address in Atlanta, 
Georgia.  In reviewing the claims file, the Board notes that 
there was no attempt to notify the veteran at his current 
address of record.  The veterans notice of disagreement and 
substantive appeal document his current address of record in 
Decatur, Georgia.  Therefore, the RO should accord the 
veteran another chance to report for a VA examination, 
because he was not properly notified by the VA.  See Connolly 
v. Derwinski, 1 Vet.App. 566 (1991); Dusek v. Derwinski, 2 
Vet.App. 519 (1992); 38 C.F.R. § 3.655.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his HIV disease 
since July 1996, and for his residuals of 
a nasal fracture since 1995.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  Thereafter, the veteran should be 
contacted in writing at his current 
address of record in Decatur, Georgia, 
and informed of the date, place, and time 
of the VA examinations scheduled in 
connection with the veterans claims for 
an increased rating for HIV disease, and 
for residuals of a nasal fracture.  The 
veteran should be informed that his 
cooperation is vitally important to a 
resolution of these claims, and that his 
failure to cooperate may have adverse 
consequences.  See 38 C.F.R. § 3.655(b) 
(1998).

3.  The RO should schedule the veteran 
for a VA examination by a specialist in 
infectious disease to determine the 
nature and extent of his HIV-related 
illness.  All laboratory and other 
pertinent studies should be conducted, 
including a complete blood count and CD4 
assessment.  All findings are to be 
reported in detail.  Based on a review of 
the veterans medical history and 
physical examination, the examiner should 
indicate whether the veteran has 
developed any AIDS-related opportunistic 
infections or neoplasms, whether he 
suffers from debility or progressive 
weight loss, and whether he suffers from 
refractory constitutional symptoms 
including diarrhea and pathologic weight 
loss.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder should be made 
available to the examiner in connection 
with the study of this case.

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the existence of any 
psychiatric disorder, to specifically 
include major depression.  All necessary 
studies and tests deemed appropriate 
should be accomplished.  The examiner is 
requested to review the claims folder, 
including the service medical records, 
the results of the January 1996 report of 
VA psychiatric examination, and the 
results of the April 1996 report of VA 
outpatient examination.  Based on a 
review of the claims folder, and the 
result of the psychiatric examination, 
the examiner is requested to offer an 
opinion as to what manifestations, if 
any, of any diagnosed psychiatric 
disorder, to specifically include major 
depression, are due to the veterans 
service-connected HIV disease.  If the 
examiner is unable to provide a complete 
opinion, the reason why the opinion 
cannot be provided should be explained.

5.  The RO should schedule the veteran 
for a VA ear, nose and throat examination 
to determine the extent and nature of any 
residuals of a nasal fracture.  All 
indicated tests and studies should be 
performed.  The examiner should 
specifically indicate whether there is 
marked interference with breathing space, 
or 50 percent obstruction of the nasal 
passages on both sides or complete 
obstruction on one side.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner in 
connection with the study of this case.

6.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the report(s) 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

7.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for HIV disease, with 
consideration of 38 C.F.R. § 4.88b, 
Diagnostic Code 6351, Notes 1 and 2; and 
should also readjudicate the issue of an 
increased (compensable) rating for 
residuals of a nasal fracture under both 
the old and new criteria for rating 
respiratory disorders. 

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1995).
- 2 -
